ADDENDUM NO. 1 TO 2008 AMENDED AND RESTATED
SEVERANCE AND CHANGE OF CONTROL AGREEMENT

        THIS ADDENDUM NO. 1 is made as of the 17th day of March, 2008, to the
2008 Amended and Restated Severance and Change of Control Agreement dated as of
January 1, 2008 (the “Original Agreement”), by and between REGENCY CENTERS
CORPORATION, a Florida corporation (the “Company”), and BRIAN M. SMITH (the
“Employee”) (all capitalized terms not otherwise defined in this Addendum shall
have the meanings given to them in the Original Agreement).

        WHEREAS, the Company has requested that the Employee relocate from the
Company’s Los Angeles, California office to the Company’s headquarters in
Jacksonville, Florida and in connection therewith has agreed to pay to reimburse
the Employee for certain relocation expenses in connection with such transfer
pursuant to a Personalized Relocation Terms Document dated as of the date of
this Addendum (the “Relocation Agreement”);

        WHEREAS, the Employee and his family have long-standing personal ties to
the Pasadena, California area where the Employee and his family have resided
prior to the Employee’s transfer to Jacksonville, Florida;

        WHEREAS, it is highly likely that the Employee and his family would
relocate back to the Pasadena, California area in the event that the Employee is
terminated after a Change of Control;

        WHEREAS, as inducement for the Employee to relocate to Jacksonville,
Florida, the Company is willing to agree to pay certain relocation expenses for
the Employee in addition to other compensation payable pursuant to Section 4 of
the Original Agreement (“Change of Control-Severance”) in the event that the
Employee is terminated within two years after a Change of Control;

        NOW, THEREFORE, the parties agree as follows:

        1.     Consent to Relocation. The Employee hereby consents to his
relocation from the Company’s Los Angeles, California office to the Company’s
office in Jacksonville, Florida and agrees that such relocation does not
constitute Good Reason under the Original Agreement.

        2.    Relocation Expenses on Termination After a Change of Control. In
the event that during the term of the Original Agreement, the Company terminates
the Employee’s employment without Cause or the Employee terminates the
Employee’s employment for Good Reason, in each case within two years following a
Change of Control, and the Employee notifies that Company that within three
months following such termination that the Employee has decided to relocate from
the Jacksonville, Florida area to the Pasadena, California area, then the
Employee shall be entitled to receive relocation assistance, including
reimbursement of expenses, at a level equivalent to that set forth in the
Relocation Agreement for the Employee’s relocation from Pasadena, California to
Jacksonville, Florida, and all references in the Relocation Agreement to a move
from the Pasadena, California area to the Jacksonville, Florida area shall be
read to mean a move from the Jacksonville, Florida area to the Pasadena,
California area. All references in the Relocation Agreement to the “transfer
date” shall mean the date on which the Employee’s household goods are delivered
to destination city, and the deadline for submission of reimbursement requests
will be one year after the transfer date. In the event that Lexicon Relocation
is not then serving as the relocation management vendor for the Company, all
references to Lexicon Relocation shall refer to the Company’s vendor who is then
providing relocation management services to the Company. If the Employee
receives relocation assistance from a new employer for relocation from the
Jacksonville, Florida area to the Pasadena, California area, then such
assistance shall offset any relocation assistance otherwise payable by the
Company under this Amendment.

--------------------------------------------------------------------------------

        3.     No Other Changes. Except as expressly supplemented hereby, the
Original Agreement and the Relocation Agreement shall remain unchanged.

REGENCY CENTERS CORPORATION

By:  /s/ Martin E. Stein Name:  Martin E. Stein Title:    Chairman/CEO


EMPLOYEE:

/s/ Brian M. Smith Brian M. Smith